        Case 1:19-cv-00370-EAW Document 246 Filed 06/26/20 Page 1 of 4




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 ADHAM AMIN HASSOUN,

              Petitioner,                                ORDER

       v.                                                1:19-CV-00370 EAW

 JEFFREY SEARLS, in his official
 capacity as Acting Assistant Field Office
 Director and Administrator of the Buffalo
 Federal Detention Facility,

              Respondent.


       Both parties have filed motions to seal (Dkt. 243; Dkt. 245) in connection with

Respondent’s motion to stay (Dkt. 242). Although the Court has previously allowed the

sealed filings of some of these same materials in connection with this matter, those

determinations were made during a different procedural posture in the case. Moreover, the

Court now sua sponte reconsiders those determinations, for the reasons discussed below.

       The parties seek to seal materials that they are specifically relying upon in support

of their respective positions on the pending motion to stay, which the Court will have to

analyze and discuss in issuing a written decision in connection with that pending motion.

The Court further does not find that any of the parties’ justifications for sealing the

documents meets the high threshold for sealing, particularly given the fact that much of

what the parties seek to seal has already been publicly disclosed in one form or another.

       For instance, Respondent generally contends that the declaration of Michael H.

Glasheen (the “Glasheen Declaration”) and attached Federal Bureau of Investigation

                                             -1-
        Case 1:19-cv-00370-EAW Document 246 Filed 06/26/20 Page 2 of 4




letterhead memorandum dated June 5, 2020 (the “FBI Letter”), must be sealed as the

material “contains sensitive, confidential, non-public, law enforcement information,

including law enforcement tactics and plans with regard to the government’s plans and

ability to monitor Petitioner.” (Dkt. 243-1 at ¶ 4). Respondent’s statement is conclusory

and is not supported by a review of the Glasheen Declaration, which does not reveal

anything particularly sensitive or confidential. Similarly, the attached FBI Letter reiterates

allegations, much of which are already in the public record.           Moreover, the Court

anticipates referencing material in the FBI Letter in connection with its decision on the

pending motion to stay. As explained by the Second Circuit, strong policy reasons support

not only disclosure of the Court’s written decision, but also any underlying material on

which it relies in reaching that decision:

       The presumption of access is based on the need for federal courts, although
       independent—indeed, particularly because they are independent—to have a
       measure of accountability and for the public to have confidence in the
       administration of justice. Federal courts exercise powers under Article III
       that impact upon virtually all citizens, but judges, once nominated and
       confirmed, serve for life unless impeached through a process that is
       politically and practically inconvenient to invoke. Although courts have a
       number of internal checks, such as appellate review by multi-judge tribunals,
       professional and public monitoring is an essential feature of democratic
       control. Monitoring both provides judges with critical views of their work
       and deters arbitrary judicial behavior. Without monitoring, moreover, the
       public could have no confidence in the conscientiousness, reasonableness, or
       honesty of judicial proceedings. Such monitoring is not possible without
       access to testimony and documents that are used in the performance of
       Article III functions.

United States v. Amodeo, 71 F.3d 1044, 1048 (2d Cir. 1995).

       Petitioner’s motion to seal is even more general and broad, seeking to seal the

entirety of his submission except for those materials that he is able to reach agreement on


                                             -2-
        Case 1:19-cv-00370-EAW Document 246 Filed 06/26/20 Page 3 of 4




with Respondent. (See Dkt. 245-1 at ¶¶ 4-5). Petitioner cites to the alleged harm in

disclosure of unproven allegations against him and the potential impact on his ability to be

removed to a safe third country. (Id. at ¶ 2). However, the Court is not persuaded,

especially given that extensive information about Petitioner already exists in the public

domain and the fact that Respondent concedes that much of these allegations could not

establish Petitioner’s dangerousness within the parameters set by the Court. Moreover,

Petitioner does not identify with any particularity which materials need to be sealed and

for what reasons. (See generally Dkt. 245-1).

       Under both the common law and the First Amendment, there is a strong presumption

of public access to judicial documents. See Lugosch v. Pyramid Co. of Onondaga, 435

F.3d 110, 121 (2d Cir. 2006); United States v. Amodeo, 44 F.3d 141, 146 (2d Cir. 1995).

“In light of this strong First Amendment presumption, continued sealing of the documents

may be justified only with specific, on-the-record findings that sealing is necessary to

preserve higher values and only if the sealing order[s] [are] narrowly tailored to achieve

that aim.” Brown v. Maxwell, 929 F.3d 41, 47 (2d Cir. 2019). Neither party has provided

sufficient information to the Court to meet this standard.

       Accordingly, the motions to seal (Dkt. 243; Dkt. 245) are hereby denied. On or

before 9:00 AM on Monday, June 29, 2020, each party must publicly file the entirety of

his papers submitted in connection with the motion to stay. The Court does not mean to

preclude either party from filing, prior to that date and time, a much more narrowly tailored

motion to seal, but any such motion must contain specifics as to any proposed redactions

and identify with respect to each proposed redaction the justification for keeping the


                                            -3-
         Case 1:19-cv-00370-EAW Document 246 Filed 06/26/20 Page 4 of 4




information from the public record. Both parties should also be aware that resolution of

any such future motion to seal will be necessary prior to the Court rendering a decision on

the pending motion to stay.

         SO ORDERED.



                                                 ________________________________
                                                 ELIZABETH A. WOLFORD
                                                 United States District Judge
Dated:       June 26, 2020
             Rochester, New York




                                           -4-
